Weiss, J. (dissenting).
We respectfully dissent. The charge to the jury failed to distinctly identify the existence of two separate issues concerning the elements required to find that a contract had been made. Instead, Supreme Court combined both concepts in one sentence and continued with an itemization of five major terms which had been agreed upon and were not significantly disputed. The manner in which the charge was given suggested that if, indeed, these five itemized terms had been agreed upon, a contract existed and the verdict should be for plaintiff.
Although a charge may be technically correct insofar as it states applicable law, it is important that the charge be reduced to terms likely to be understood by the jury (Bacon v Celeste, 30 AD2d 324, 326).
Here, Supreme Court stated, in pertinent part: "If you find that the defendants either in express language or by their conduct agreed orally that the house would be built by the plaintiff and the plaintiff so agreed, and that the plaintiff and the defendants had agreed orally upon all the terms of the contract deemed essential by them, and upon all the essential terms of the contract, including the premises to be constructed, the plans and specifications thereof, the amount and manner in payment, in this case cost plus, the profit to be made by the plaintiff and the time period for the performance of the services contemplated, your verdict will be for the plaintiff. *824On the other hand, if you find that neither in express language nor by conduct did the defendants and the plaintiff agree as aforesaid, your verdict will be for the defendants” (emphasis supplied). Here, the use of the phrases "upon all of the terms of the contract deemed essential by them, and upon all the essential terms of the contract, including” combined the two concepts in a confusing manner and placed an undue emphasis on the enumerated but basically unchallenged terms which would constitute the bare shell of any home construction contract. Thus deemphasized, the jury’s attention was drawn away from the disputed issues rather than being focused on the legal principles applying to the specific contentions in dispute (see, Green v Downs, 27 NY2d 205, 208-209). The jury charge left an incorrect impression of the terms of which a home construction contract consists, i.e., agreement upon an outline of the bare minimum terms.
Even if the jury followed the charge correctly, it is impossible to determine from the verdict if the jury found that the contract included a specific warranty by the builder to the home owner. In his testimony, plaintiff’s sole principal, John Loftus, suggested that there was a warranty which would extend for one year from completion. Defendant David R. White testified that a warranty was a basic unresolved term. Supreme Court failed to instruct the jury to determine whether a warranty was part of the contract. Moreover, the existence of a specific warranty which extended for six months or longer after construction was complete would render the contract incapable of being performed within one year of the date the contract was made and thus require that there be a writing in compliance with the Statute of Frauds (see, Halpern v Shafran, 131 AD2d 434, 436, lv denied 72 NY2d 802; see also, Caceci v Di Canio Constr. Corp., 72 NY2d 52).
Both Loftus and White testified that any contract between them was contingent upon plaintiff procuring a building permit. Loftus specifically testified that in the beginning "White had made it clear to me that if I could not obtain the building permit within a few weeks, I think his terminology was, 'we will have to shift gears and go with another builder’ Although he took certain steps preliminary to an application for a building permit, Loftus testified that he never filed an application prior to the time White informed him that he had contracted another builder.
Moreover, there was sharply conflicting evidence on whether the contingency had been resolved or had been waived. Clearly the issues involving the contingency required *825resolution by the jury. Significantly, Loftus acknowledged that defendants never told him that he did not have to get the permit. The jury was not instructed regarding this contingency and the effect of the actions by the parties in relation thereto.
Finally, we do not agree that $90,000 is a proper measure of plaintiff’s damages. Prior to 1986, Loftus had only built two homes, one for himself and one for his brother-in-law. Plaintiff was not shown to be an ongoing business, but rather one just commencing home building operations. The testimony clearly established that $90,000 was to cover both overhead and profit. The overhead expense is not recoverable unless incurred as a result of a defendant’s breach of contract. Here, Loftus did not have an ongoing business with established overhead. In fact, he testified that he was going to go back to sea with the merchant marine. In the jury charge, Supreme Court referred to the $90,000 solely as the intended profit with no mention of overhead.
Accordingly, we would reverse Supreme Court’s judgment and remit for á new trial.
Mikoll, J., concurs. Ordered that the judgment is affirmed, with costs.